FILED IN
                                                             4th COURT OF APPEALS
                                                                 SAN ANTONIO, TX
                                                                   September 17,2015
                                                               KEITH E. HOTTLE
                        No. 04-14-00811-CV                   CLERK OF THE COURT
__________________________________________________________________
                              ______

               In the Fourth Court of Appeals
                      San Antonio, Texas
__________________________________________________________________
                              ______

                        RANDY COLEMAN

                             Appellant

                                v.

                          RALPH DEAN

                              Appellee
__________________________________________________________________

              APPEAL FROM CAUSE NO. 11-04-49987-CV
           th
         79 DISTRICT COURT, JIM WELLS COUNTY, TEXAS
                 HON. JUDGE RICHARD C. TERRELL
__________________________________________________________________

APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE MOTION
                         FOR REHEARING
__________________________________________________________________

                                     Paul R. Lawrence
                                     State Bar No. 12050000
                                     2180 North Loop West, Suite 510
                                     Houston, Texas 77018
                                     (713) 864-8000
                                     (713) 864-0179 (fax)
                                     prlawrence@lbandd.com

                                     Counsel for Appellant Randy
                                     Coleman


                                1
TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW, RANDY COLEMAN, Appellant, in the above named and

numbered cause, and respectfully submit this his MOTION FOR EXTENSION OF

TIME TO FILE MOTION FOR REHEARING.

                                         I.

      1. On September 2, 2015, this Court issued its Opinion; affirming and

modifying the Trial Court’s Final Judgment. Counsel for Appellant Randy

Coleman did not receive and review the Ruling until September 8, 2015. The

deadline for filing a Motion for Rehearing is September 17, 2015.

      2. Counsel has diligently reviewed the Ruling and the Record. The Motion

for Rehearing has been begun. The issues have been identified. Counsel has

insufficient time to complete the work necessary. There are two.

      3. Appellant requests that Appellant be given an additional 15 days or until

October 2, 2015.

      4. No other extensions have been granted regarding the issue in question.

      This Extension of Time is sought not for purposes of delay , but so that

justice may be accomplished for all involved.

      WHEREFORE PREMISES CONSIDERED, Appellant prays that this

Motion for Extension of Time to File Motion for Rehearing be granted. Appellant



                                         2
also prays for all such other and further relief to which they may be justly entitled

at law or in equity.

                                        RESPECTFULLY SUBMITTED:

                                        LAWRENCE AND BACA, PLLC


                                        _____/s/ Paul R. Lawrence__________
                                        Paul R. Lawrence
                                        State Bar No. 12050000
                                        2180 North Loop West, Suite 510
                                        Houston, Texas 77007
                                        Telephone: (713) 864-8000
                                        Fax: (713) 864-0179
                                        prlawrence@lbandd.com
                                        Counsel for Appellant


                          CERTIFICATE OF SERVICE

       I, Paul R. Lawrence, in compliance with Texas Rule of Appellate Procedure,
hereby certify that a true and correct copy of the foregoing Appellant’s Motion for
Extension of Time to File Motion for Rehearing was sent to all other parties to the
trial court’s judgment by facsimile transmission or certified mail on this the 17th
day of September, 2015, as listed below:

Charles C. Webb
Webb Cason PC
710 N. Mesquite
Corpus Christi, Texas 78401
Charlie@wcctxlaw.com

Frank Weathered
Dunn Weathered Coffey Rivera & Kasperitis, PC
611 South Upper Broadway
Corpus Christi, Texas 78401
fweathered@swbell.net


                                          3
Parker Webb
Webb Cason PC
710 N. Mesquite
Corpus Christi, Texas 78401
parker@wcctxlaw.com
J. Michael Guerra
Law Office of J. Michael Guerra
1600 E. Main, Suite 227
P.O. Box 1968
Alice, Texas 78333
Jmguerra14@gmail.com

Living Modular
16221 Koester
Houston, Texas 77040

                                  __/s/ Paul R. Lawrence
                                  Paul R. Lawrence




                                    4